U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-27633 INTERNET INFINITY, INC. (Exact name of registrant as specified in its charter) State of Incorporation:Nevada IRS Employer I.D. Number:95-4679342 413 Avenue G, # 1 Redondo Beach, California 90277 Telephone 310-493-2244 (Address and telephone number of registrant’s principal executive offices and principal place of business) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] As of August 14, 2010, there were 28,718,780 shares of the Registrant’s Common Stock, par value $0.001 per share, outstanding. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No [] Transitional Small Business Disclosure Format (check one):Yes [] No [X] 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 6. Exhibits 17 SIGNATURES 18 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Balance Sheet (Unaudited) at June 30, 2010 4 Statements of Operations (Unaudited) for the Three Month Periods Ended June 30, 2009 and 2010 5 Statements of Cash Flows (Unaudited) for the Three Month Periods Ended June 30, 2009 and 2010 6 Notes to Unaudited Financial Statements 7 3 INTERNET INFINITY, INC. BALANCE SHEETS (UNAUDITED) ASSETS June 30, 2010 March 31, 2010 CURRENT ASSETS Cash & cash equivalents $ $ - Total assets - - LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable & accrued expenses Note payable Note payable - related parties Due to officer Due to related party Total current liabilities STOCKHOLDERS' DEFICIT Preferred stock, $.001 par value; 30,000,000 shares authorized, none outstanding - - Common stock, $.001 par value; 100,000,000 shares authorized 28,718,780 issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ - The accompanying notes are an integral part of these unaudited financial statements. 4 INTERNET INFINITY, INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDED June 30, 2010 and 2009 (Unaudited) For the Three Month Periods Ended June 30 Net revenues $ - $ - Cost of revenues - - Gross profit - - Operating expenses Professional fees Salaries and related expenses - - Consulting fees to related party Others Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Loss before income taxes ) ) Provision for income taxes - ) Net loss $ ) $ ) Basic & diluted weighted average number of common stock outstanding Basic & diluted net loss per share $ ) $ ) Weighted average number of shares used to compute basic and diluted loss per share is the same as the effect of dilutive securities is anti-dilutive. The accompanying notes are an integral part of these unaudited financial statements. 5 INTERNET INFINITY, INC. STATEMENTS OF CASH FLOWS FOR THE THREE MONTH PERIODS ENDED JUNE 30, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Capital contribution via services provided ) - Increase in accounts payable and accrued expenses Increase in due to related company - - Net cash provided by (used in) operating activities (19,156 ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase/(decrease) in due to related company Proceeds from due to officer Proceeds from notes payable - related party Net cash provided by (used in) financing activities (5,972 ) NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS - CASH & CASH EQUIVALENTS, BEGINNING BALANCE - - CASH & CASH EQUIVALENTS, ENDING BALANCE $ $
